Curia.

We think the statute, relied upon, does not apply to this case. It is that no female person shall be imprisoned upon execution in any civil action for debt or damages, in which the debt or damages shall not, exclusive of costs, exceed 50 dollars. The terms made use of do not reach the case; and the consequence of applying them to an attachment for costs against a female lessor, would be to deprive the defendant of all remedy. An attachment is the only process by which the costs can be collected. The law does not give an execution against the goods, so that both person and property would be exempt in all cases where the costs are not more than 50 dollars. This never could have been the intention of the legislature. Indeed, they have *463given a construction to the first section of the act for the relief of debtors with respect to the imprisonment of their persons, (1 R. L. 348,) the phraseology of which is nluch like this section ; which shows that they never could have meant an absolute. exemption. In 1813, (sess. 36, ch. 203, s. 49,) they passed an act declaring that nothing in the first section of the act for the relief of debtors, &c., should be constructed to embrace the imprisonment of the plaintiff or the lessors of the plaintiff for costs only. If there had otherwise being any doubt upon our minds, it would have been removed by this declaratory law. We are clear that this lessor is not exempt from the process of attachment, either by the terms or policy of the statute.
Motion granted.